232 S.W.3d 708 (2007)
Loren W. MAY, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66736.
Missouri Court of Appeals, Western District.
September 18, 2007.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., ULRICH[1] and NEWTON, JJ.
Prior report: 149 S.W.3d 916.

ORDER
PER CURIAM.
Loren May, Jr. appeals the denial of his Rule 29.15 motion following an evidentiary hearing. Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)
NOTES
[1]  Judge Ulrich retired from the court after submission of this opinion.